      Case 3:18-cv-01479-AVC Document 17 Filed 10/09/18 Page 1 of 9



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

SECURITIES AND EXCHANGE            :
COMMISSION,                        :
   plaintiff,                      :
                                   :
v.                                 :
                                   :    18-cv-1479 (AVC)
TANGOE, INC.,                      :
ALBERT R. SUBBLOIE,                :
GARY R. MARTINO,                   :
DONALD J. FARIAS, AND              :
THOMAS H. BEACH,                   :
   defendants.                     :

           FINAL JUDGMENT AS TO DEFENDANT TANGOE, INC.

     The Securities and Exchange Commission having filed a

complaint and defendant Tangoe Inc. having entered a general

appearance; consented to the court’s jurisdiction over the

defendant and the subject matter of this action; consented to

entry of this final judgment without admitting or denying the

allegations of the complaint (except as to jurisdiction); waived

findings of fact and conclusions of law; and waived any right to

appeal from this final judgment:

                                   I.

     IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the

defendant is permanently restrained and enjoined from violating,

directly or indirectly, Section 10(b) of the Securities Exchange

Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule

10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using

                                    1
        Case 3:18-cv-01479-AVC Document 17 Filed 10/09/18 Page 2 of 9



any means or instrumentality of interstate commerce, or of the

mails, or of any facility of any national securities exchange,

in connection with the purchase or sale of any security:

  (a)    to employ any device, scheme, or artifice to defraud;

  (b)    to make any untrue statement of a material fact or to

         omit to state a material fact necessary in order to make

         the statements made, in the light of the circumstances

         under which they were made, not misleading; or

  (c)    to engage in any act, practice, or course of business

         which operates or would operate as a fraud or deceit upon

         any person.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the

foregoing paragraph also binds the following who receive actual

notice of this final judgment by personal service or otherwise:

  (a)    the defendant’s officers, agents, servants, employees,

         and attorneys; and

  (b)    other persons in active concert or participation with the

         defendant or with anyone described in (a).

                                    II.

     IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

the defendant is permanently restrained and enjoined from

violating Section 17(a) of the Securities Act of 1933(the

                                      2
        Case 3:18-cv-01479-AVC Document 17 Filed 10/09/18 Page 3 of 9



“Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of

any security by the use of any means or instruments of

transportation or communication in interstate commerce or by use

of the mails, directly or indirectly:

  (a)    to employ any device, scheme, or artifice to defraud;

  (b)    to obtain money or property by means of any untrue

         statement of a material fact or any omission of a

         material fact necessary in order to make the statements

         made, in light of the circumstances under which they were

         made, not misleading; or

  (c)    to engage in any transaction, practice, or course of

         business which operates or would operate as a fraud or

         deceit upon the purchaser.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the

foregoing paragraph also binds the following who receive actual

notice of this final judgment by personal service or otherwise:

  (a)    the defendant’s officers, agents, servants, employees,

         and attorneys; and

  (b)    other persons in active concert or participation with the

         defendant or with anyone described in (a).




                                      3
        Case 3:18-cv-01479-AVC Document 17 Filed 10/09/18 Page 4 of 9



                                    III.

     IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

the defendant is permanently restrained and enjoined from

violating, directly or indirectly, Section 13(a) of the Exchange

Act [15 U.S.C. § 78m(a)] and Rules 12b-20, 13a-1, 13a-11 and

13a-13 promulgated thereunder [17 C.F.R. §§ 240.12b-20, 240.13a-

1. 240.13a-11, and 240.13a-13] by filing or causing to be filed

with the commission any information, document, or report

required to be filed with the commission pursuant to Exchange

Act Section 13(a) and the rules and regulations promulgated

thereunder, which contains any untrue statement of a material

fact, which omits to state any material fact necessary in order

to make the statements made, in light of the circumstances under

which they were made, not misleading, or which omits to disclose

any information required to be disclosed.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the

foregoing paragraph also binds the following who receive actual

notice of this final judgment by personal service or otherwise:

  (a)    the defendant’s officers, agents, servants, employees,

         and attorneys; and

  (b)    other persons in active concert or participation with the

         defendant or with anyone described in (a).



                                      4
        Case 3:18-cv-01479-AVC Document 17 Filed 10/09/18 Page 5 of 9



                                    IV.

     IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

the defendant is permanently restrained and enjoined from

violating, directly or indirectly, Sections 13(b)(2)(A) and

13(b)(2)(B) of the Exchange Act [15 U.S.C. §§ 78m(b)(2)(A) and

78m(b)(2)(B)] by failing:

  (a)    to make and keep books, records, and accounts that, in

         reasonable detail, accurately and fairly reflect the

         transactions and dispositions of the assets of the

         issuer; or

  (b)    to devise and maintain a system of internal accounting

         controls sufficient to provide reasonable assurances that

         (i) transactions are executed in accordance with

         management’s general or specific authorization; (ii)

         transactions are recorded as necessary (I) to permit

         preparation of financial statements in conformity with

         generally accepted accounting principles or any other

         criteria applicable to such statements, and (II) to

         maintain accountability for assets; (iii) access to

         assets is permitted only in accordance with management’s

         general or specific authorization; and (iv) the recorded

         accountability for assets is compared with the existing

         assets at reasonable intervals and appropriate action is

         taken with respect to any differences.
                                      5
        Case 3:18-cv-01479-AVC Document 17 Filed 10/09/18 Page 6 of 9




     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the

foregoing paragraph also binds the following who receive actual

notice of this final judgment by personal service or otherwise:

  (a)    the defendant’s officers, agents, servants, employees,

         and attorneys; and

  (b)    other persons in active concert or participation with the

         defendant or with anyone described in (a).

                                     V.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the

defendant shall pay a civil penalty in the amount of $1,500,000

to the Securities and Exchange Commission pursuant to Section

20(d) of the Securities Act [15 U.S.C. §77t(d)] and Section

21(d)(3) of the Exchange Act [15 U.S.C. §78u(d)(3)]. The

defendant shall make this payment pursuant to the terms of the

payment schedule set forth in paragraph VI below after entry of

this final judgment.

     The defendant may transmit payment electronically to the

commission, which will provide detailed ACH transfer/Fedwire

instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. The defendant may also


                                      6
      Case 3:18-cv-01479-AVC Document 17 Filed 10/09/18 Page 7 of 9



pay by certified check, bank cashier’s check, or United States

postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

     Enterprise Services Center

     Accounts Receivable Branch

     6500 South MacArthur Boulevard

     Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title,

civil action number, and name of this court; Tangoe Inc. as a

defendant in this action; and specifying that payment is made

pursuant to this final judgment.

     The defendant shall simultaneously transmit photocopies of

evidence of payment and case identifying information to the

commission’s counsel in this action. By making this payment,

the defendant relinquishes all legal and equitable right, title,

and interest in such funds and no part of the funds shall be

returned to the defendant. The commission shall send the funds

paid pursuant to this final judgment to the United States

Treasury. The defendant shall pay post-judgment interest on any

delinquent amounts pursuant to 28 USC § 1961.

                                  VI.

     The defendant shall pay the total of penalty due of

$1,500,000 to the commission according to the following


                                    7
         Case 3:18-cv-01479-AVC Document 17 Filed 10/09/18 Page 8 of 9



schedule: (1) $1,500,000 within 60 days of entry of this final

judgment. Payment shall be deemed made on the date they are

received by the commission and shall be applied first to post

judgment interest, which accrues pursuant to 28 U.S.C. § 1961 on

any unpaid amounts due after 14 days of the entry of final

judgment. Prior to making the final payment set forth herein,

the defendant shall contact the staff of the commission for the

amount due for the final payment.

     If the defendant fails to make any payment by the date

agreed and/or in the amount agreed according to the schedule set

forth above, all outstanding payments under this final judgment,

including post-judgment interest, minus any payments made, shall

become due and payable immediately at the discretion of the

staff of the commission without further application to the

court.

                                     VII.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the

consent is incorporated herein with the same force and effect as

if fully set forth herein, and that the defendant shall comply

with all of the undertakings and agreements set forth therein.




                                       8
      Case 3:18-cv-01479-AVC Document 17 Filed 10/09/18 Page 9 of 9



                                 VIII.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this

court shall retain jurisdiction of this matter for the purposes

of enforcing the terms of this final judgment.

                                  IX.

     There being no just reason for delay, pursuant to Rule

54(b) of the Federal Rules of Civil Procedure, the clerk is

ordered to enter this final judgment forthwith and without

further notice.

     SO ORDERED this 4th day of October 2018 in Hartford,

Connecticut.


                                 ____________/s/___________________
                                 ALFRED V. COVELLO
                                 UNITED STATES DISTRICT JUDGE




                                    9
